PER CURIAM.
Eric Marusak appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order without discussion. However, there may be a problem with the legality of Marusak’s conviction which is not refuted by the limited record before this court. See Santiago v. State, 731 So.2d 787 (Fla. 1st DCA 1999) (holding a new version of section 322.34 did not apply retroactively to a defendant who committed his offense prior to the statute’s effective date). Therefore, this affirmance is without prejudice to the filing by Marusak of a motion to correct illegal sentence or petition for writ of habeas corpus if it appears that his conviction for felony driving while license suspended is in error. See Hopping v. State, 708 So.2d 263 (Fla.1998); Thorp v. Smith, 64 Fla. 154, 59 So. 193 (1912); Richardson v. Moore, 754 So.2d 64 (Fla. 3d DCA 2000).
Affirmed.
NORTHCUTT, A.C.J., and CASANUEVA and SALCINES, JJ., Concur.